                                          Case 4:19-cv-04060-JST Document 128 Filed 02/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMBDA LABS, INC.,                                  Case No. 19-cv-04060-JST (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 126
                                  10     LAMBDA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In response to ECF No. 126, the Court clarifies that if School wants to challenge Labs’

                                  14   privilege log, the parties should file a joint discovery letter brief on that dispute. Cross-moving in

                                  15   response to the other side’s discovery motion, which is what School did in ECF No. 119, is not

                                  16   effective to raise a discovery dispute with the Court because it results in the issue being briefed by

                                  17   only one side, which is what happened in ECF No. 119.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: February 3, 2021

                                  21
                                                                                                     THOMAS S. HIXSON
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
